Pennington, J.
— Dick claims his freedom, because, as he says, that under the laws of the State of New York, he is made free; if so, it must be that he was free before he was brought into this State; for the [*e] State of New York cannot extend into this State and attach itself to any act done here, in order to give him his freedom; nor does the law of New York intend any such thing. If he is free by virtue of the act of the Legislature of the State of New York, it is because Sir James Jay purchased him with the intent to bring him into the State of New Jersey, and here sell him. It is a question, therefore, of intent. If Sir James, immediately on purchasing him, had brought him into this State, and sold him, it would have been strong evidence of his purchasing him with that intent, and from which you would be justifiable in finding the fact to be so; if from all the evidence in the cause taken together, you believe it; but Sir James keeping him in his own employment for at least two years, and then not selling him until after there was a difference between him and the negro, is to my mind, evidence of a contrary intent. The opinion ascribed to the Supreme Court of the State of New York, is what we have no evidence of; but if true, all that I can say of it is, that it is a strange opinion, wholly incomprehensible [304] to my mind; but I apprehend all there can be in it is, that the court has considered the taking a slave out of the State, and there selling it, evidence of an intent to do so at the time of the purchase, fit to go to a jury; and so far, I agree with them.
Verdict for defendant.